Citation Nr: 0107510	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  00-04 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for depression as 
secondary to a service-connected disability.  

2.  Entitlement to service connection for atrophy of the 
right testicle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating determination of 
the Houston, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that the RO has phrased the issues as whether 
new and material evidence has been submitted to reopen the 
claims of entitlement to service connection.  However, the 
Board observes that a letter, by way of the veteran's 
congressional representative, was received within the one 
year time period from the June 1998 decision.  In a May 1999 
letter, the veteran specifically made reference to the one 
year time limitation to file an appeal and as to how he 
wanted to have the information received within the one year 
time period.  The Board views the veteran's statement as a 
notice of disagreement.  Therefore, the appeal remained open 
from the time of the original denial.  Thereafter, the 
veteran perfected his appeal by filing a substantive appeal 
within sixty days of the issuance of the statement of the 
case.  As such, the issues have been listed as stated on the 
title page of this decision.  The issue of entitlement to 
service connection for atrophy of the right testicle will be 
addressed in the remand portion of this decision.  


FINDING OF FACT

Competent medical evidence of record causally relates 
depression to the veteran's service-connected left varicocele 
and testicle atrophy and the resulting pain.  



CONCLUSION OF LAW

Service connection for depression as secondary to service-
connected left varicocele and testicle atrophy and its 
resulting pain is warranted.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.102, 3.310 (2000); Allen v. Brown, 7 Vet. App. 
439 (1995).


REASONS AND BASES FOR FINDING AND CONCLUSION

The statute pertaining to VA's duty to assist the veteran in 
developing the evidence in support of his claim was recently 
revised.  In accordance with the revised statute, VA has a 
duty to notify the veteran of the evidence needed to 
substantiate his claim.  VA also has a duty to assist the 
veteran in obtaining such evidence, including obtaining 
private records, if a reasonable possibility exists that such 
assistance would aid in substantiating the claim.  

In the case of a claim for compensation benefits, the duty to 
assist also includes obtaining the veteran's service medical 
records and other records pertaining to service; records of 
relevant treatment at VA facilities, or provided at the 
expense of VA; and any other relevant records held by any 
Federal department or agency identified by the veteran.  If 
VA is unable to obtain records identified by the veteran, VA 
must notify him of the identity of the records that were not 
obtained, explain the efforts to obtain the records, and 
describe any further action to be taken to obtain the 
records.  Also, in the case of a claim for disability 
compensation, the duty to assist includes providing a medical 
examination or obtaining a medical opinion if such an 
examination or opinion is necessary to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, (2000) (to be codified as 
amended at 38 U.S.C. §§ 5103 and 5103A).

The veteran has not indicated the existence of any other 
evidence that is relevant to his claim for service connection 
for depression.  The Board observes that the veteran has been 
afforded several VA examinations during the course of this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of the veteran's claim 
and that VA has fulfilled its obligation to assist him in the 
development of the facts of his case.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2000); 38 C.F.R. § 3.303 (2000).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2000).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

Service connection may also be granted for a disability that 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  The United 
States Court of Appeals for Veterans Claims (Court) has also 
held that when a service-connected disability aggravates but 
is not the proximate cause of a nonservice-connected 
disability, the veteran is entitled to service connection for 
the portion of the severity of the nonservice-connected 
disability that is attributable to the service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.  Mere suspicion or doubt as 
to the truth of any statements submitted, as distinguished 
from impeachment or contradiction by evidence or known facts, 
is not justifiable basis for denying the application of the 
reasonable doubt doctrine if the entire, complete record 
otherwise warrants invoking this doctrine.  The reasonable 
doubt doctrine is also applicable even in the absence of 
official records, particularly if the basic incident 
allegedly arose under combat, or similarly strenuous 
conditions, and is consistent with the probable results of 
such known hardships.  38 C.F.R. § 3.102 (2000).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

A review of the record demonstrates that service connection 
is currently in effect for a left varicocele, rated as 10 
percent disabling, and atrophy of the left testicle, rated as 
noncompensable.  In January 1998, the veteran requested 
service connection for depression as secondary to atrophy of 
his testicles, voiding problems, and impotency.  

In support of his claim, the veteran submitted a copy of a 
January 1998 VA hospitalization summary.  The veteran was 
hospitalized for major depression with psychotic features.  
In the history portion of the report, it was noted that the 
veteran was stressed about his testicular atrophy and 
varicoceles and his problems with impotence.  

In April 1998, the veteran was afforded a VA psychiatric 
examination.  At the time of the examination, the veteran 
reported that he had had depression off and on over the 
years.  He noted that he had been having marital problems for 
the last three and one-half years.  He indicated that his 
testicular condition had worsened, causing more pain, and 
that he had become impotent and unable to obtain erections.  
He stated that his wife blamed him for his sterility.  He 
noted that he subsequently became depressed and was 
hospitalized.  

Mental status examination revealed that the veteran made good 
eye contact.  He was open and cooperative when talking about 
his problems.  His speech was at a normal rate and rhythm.  
Psychomotor activity was normal but his mood was depressed.  
His affect was congruent with his mood but it had decreased 
range and intensity.  He was fidgety and appeared somewhat 
anxious.  He was alert and oriented to time, place, and 
person.  He had good recent and remote memory, insight, and 
judgment.  His thoughts were coherent, logical, and goal-
directed.  He was not suicidal or homicidal, but he did 
report having hallucinations.  A diagnosis of major 
depression, with psychotic features, was rendered.  

The examiner noted that she had been asked to give an opinion 
as to whether the veteran's depression was due to and 
approximately the result of his service-connected 
genitourinary problems.  The examiner indicated that the 
veteran's depression was directly related to these problems.  
She noted that the veteran was determined to have some 
atrophy of the testes and varicocele on his discharge from 
service and had been shown to be service-connected for these 
problems.  She indicated that over the years, these 
conditions appeared to have worsened, resulting in severe 
impairment to function sexually and to control his bladder.  
She further noted that his problems with sexual function had 
impacted his relationship with his wife such that she left 
him.  She also stated that the veteran's depression became 
steadily worse as his problems with his wife increased.  She 
noted that it was doubtful that the veteran's depression 
would have progressed to this point without the severe stress 
related to his medical and relational problems.  

The veteran was also afforded a VA genitourinary examination 
in April 1998.  At the time of the examination, the veteran 
reported that his testicle atrophy and discomfort had become 
progressively worse since his separation from service.  The 
veteran further stated that he had developed impotency and 
that he had not had an erection for over one-year.  He also 
indicated that his wife had left him and that he had 
developed severe depression.  The veteran further noted that 
he had a problem with dribbling after urinating for the past 
eight months and that he had developed excessive urgency.  
Following a genitourinary examination, the examiner indicated 
that the veteran had varicocele and bilateral testicle 
atrophy, service-connected, with progressive deterioration, 
causing impotency.  He noted that this had led to depression 
and divorce in his family.  The examiner stated that the 
depression requiring medications had been increased by the 
varicocele and testicle atrophy, which were service-
connected, and that the two were closely related causing a 
vicious cycle, each making the other worse.  

The Board observes that both VA examiners have indicated that 
the veteran's depression is related, at least in part, to his 
service-connected testicle atrophy and varicocele.  The April 
1998 VA psychiatric examiner specifically stated that the 
veteran's depression was due to and approximately the result 
of his service-connected genitourinary problems.  Based upon 
the conclusions reached by the VA examiners, the Board 
recognizes that the objective evidence is less than 
overwhelmingly in the veteran's favor.  However, the Board is 
able to conclude that the evidence for and against the 
veteran's claim is in relative equipoise. Accordingly, where 
there is an approximate balance of the positive and negative 
evidence regarding the merits of the issue, reasonable doubt 
should be resolved in favor of the veteran.  Thus, service 
connection is warranted for a depression as secondary to the 
veteran's service-connected left varicocele and testicle 
atrophy.  


ORDER

Entitlement to service connection for depression as secondary 
to service-connected left varicocele and testicle atrophy is 
granted.



REMAND

As to the issue of service connection for right testicle 
atrophy, the Board notes that the veteran on several 
occasions has addressed the issue of service connection for 
right testicle atrophy as being secondary to his service-
connected left testicle atrophy.  The Board further observes 
that a May 1999 letter from the veteran's private physician 
indicated that while it was not clear what caused the atrophy 
of the left testicle, the same phenomenon could have acted 
upon the right testicle and induced the atrophy that was 
obvious.  

Although an April 2000 VA examiner indicated that the 
veteran's right testicle atrophy occurred several years after 
service, he did not address the issue of whether it was 
related to any incident inservice or whether it was related 
to the veteran's service-connected left testicle atrophy or 
varicocele.  

VA regulations provide that where "diagnosis is not 
supported by the findings on the examination report or if the 
report does not contain sufficient detail, it is incumbent 
upon the rating board to return the report as inadequate for 
evaluation purposes."  38 C.F.R. § 4.2 (2000); see 38 C.F.R. 
§ 19.9 (2000).  Where the Board makes a decision based on an 
examination report that does not contain sufficient detail, 
remand is required "for compliance with the duty to assist 
by conducting a thorough and contemporaneous medical 
examination."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); 
Stanton v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, ___ (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for all of the above 
reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  

In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

For further guidance on the processing of 
this case in light of the changes in the 
law, the RO should refer to VBA Fast 
Letter 00-87 (November 17, 2000), as well 
as any pertinent formal or informal 
guidance that is subsequently provided by 
the Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.  

2.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

In this regard, the RO should request the 
veteran to identify the names, addresses, 
and approximate dates of treatment for 
all medical care providers, VA and non-
VA, inpatient and outpatient, who may 
possess additional records referable to 
treatment for right testicle atrophy from 
the time of his separation to the 
present.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified whose records have 
not previously been secured.  Regardless 
of the veteran's response, the RO should 
obtain all outstanding VA records of 
treatment.

3.  The veteran should be afforded an 
appropriate VA genitourinary examination 
in order to determine the nature, extent 
of severity, and etiology of any right 
testicle atrophy determined to be 
present.  The RO is to stress to the 
veteran the seriousness of the scheduled 
examination and the obligation of 
reporting to the examination at the 
proper place and time.  The examiner must 
review the claims file including a copy 
of this remand prior to completion of the 
examination.  Any further indicated 
special studies should be conducted. 

The examiner is requested to render an 
opinion as to whether the veteran 
currently has right testicle atrophy, 
and, if so, the etiology and the time of 
onset of this disorder.  The examiner is 
further requested to render an opinion as 
to whether it is at least as likely as 
not that any right testicle atrophy is 
related to any inservice incident.  The 
examiner is also requested to render an 
opinion as to whether the veteran's 
current right testicle atrophy, if 
present, is at least as likely as not 
related to any service-connected 
disorder, including his left testicle 
atrophy or left varicocele.  A complete, 
detailed rationale should be given for 
each opinion that is rendered.

4.  Thereafter, the RO should review the 
claims folder to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested examination report and required 
opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
service connection for right testicle 
atrophy with consideration of the newly 
enacted legislation and all other 
applicable law and regulations. 

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure 
without good cause shown to report for a scheduled VA 
examination may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 



